Citation Nr: 1742244	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-24 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for sleep apnea. 

2. Entitlement to service connection for bronchitis.

3. Entitlement to service connection for respiratory problems as secondary to sleep apnea. 

4. Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus as a result of exposure to herbicides. 

5. Whether new and material evidence has been received to reopen a claim for service connection for coronary artery disease (CAD) as secondary to diabetes mellitus. 

6. Whether new and material evidence has been received to reopen a claim for service connection for hypertension as secondary to diabetes mellitus. 

7. Whether new and material evidence has been received to reopen a claim for service connection for gout. 

8. Entitlement to service connection for right shoulder condition (also claimed as joint degenerative arthrosis secondary to calcium pyrophosphate desposition disease (CPPD) arthropathy neuropathy in legs and feet). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1973 to June 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2010 and April 2012 rating decisions of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran had originally requested a travel board hearing in his substantive appeal dated August 2013.  But in correspondence dated September 2013, the Veteran withdrew his hearing request. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran is claiming that his medical problems are caused by his exposure to toxic chemicals while he was in service.  Specifically, he states that while he was stationed at Fort McClellan, he was exposed to toxic chemicals that were stored there, including Agent Orange and dioxin.  He has provided two different letters from his private physicians that state, in part, his exposure to chemicals, including Agent Orange, phosgene, chlorine gases, and nerve agents, caused his current disabilities.  

The question remains, however, whether or not the Veteran was in fact exposed to chemicals while he was on active duty at Fort McClellan.  While military personnel records do not show chemical exposure in service, the Joint Services Records Research Center (JSRRC) has not been requested to research the issue.  In order to fulfill the VA's duty to assist, a remand is required to request the JSRRC to research whether or not the Veteran was exposed to toxic chemicals while he was in service. 

In addition to researching the Veteran's active duty period, the Veteran's reserve service needs to also be researched.  The Veteran has stated and his personnel record shows that he worked as a smoke and flame specialist during his time in reserve service.  The RO needs to determine what periods he served in active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) during this period so the JSRRC can research whether or not he had toxic chemical exposure during these periods as well. 

On the issue of the right shoulder disability, the Veteran underwent a VA examination in April 2012.  The examiner in that opinion stated that the right shoulder disability was less likely than not incurred in or caused by events in service because there was no documentation to support injury during active military service.  But a review of service treatment records (STRs) shows that a "dislocated shoulder" was noted at a separation examination, possibly dated in 1976.  Once VA undertakes to provide an examination, it is obligated to ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An addendum opinion will need to opine whether or not the Veteran's possible in-service shoulder dislocation could have caused his diagnosed degenerative joint disease. 

Finally, the Board notes that it appears the rating decision dated April 2012 (that declined to reopen claims for service connection for diabetes mellitus, CAD, hypertension, and gout) is missing, at least in part, from the electronic file.  A review of the electronic file only shows an April 2012 decision that addresses tinnitus.  The complete rating decision (or an additional rating decision) dated April 2012 must be associated with the claims file on remand. 


Accordingly, the case is REMANDED for the following action:

1. The AOJ should associate the complete April 2012 rating decision with the claims file. 

2. The AOJ should request verification of the Veteran's specific dates of ACDUTRA and INACDUTRA.  All requests for records and their responses must be associated with the record.  If any records requested are unavailable the reasons must be explained for the record and the Veteran must be notified. 

3. The AOJ should request the JSRRC to verify the presence of toxins, such as Agent Orange, chlorine gas, nerve agents, phosgene, or dioxin, at Fort McClellan for the period of June 1973 to June 1976 AND any periods of ACDUTRA or INACDUTRA shown by AOJ development, using different 60-day requests to cover the entire relevant service period.  If the JSRRC determines that the Veteran was not exposed to toxins, the AOJ should readjudicate the claims.   

4. If the JSRRC request returns any positive indication that the Veteran was exposed to toxins, the AOJ should then schedule the Veteran for appropriate examinations to determine whether his exposure to these toxins caused his disabilities.  Examinations should be conducted for sleep apnea, bronchitis, respiratory disability, diabetes mellitus, coronary artery disease, hypertension, and gout.  If the JSRRC request returns positive indications that the Veteran was exposed to Agent Orange while in service, instead of an examination, the AOJ should readjudicate the diabetes mellitus claim, noting the presumptive provisions found in 38 C.F.R. § 3.3.09(e).

In conjunction with the examinations, the Veteran's entire record, including this remand, must be reviewed by the examiner and all indicated tests and studies must be completed.  The examiner is asked to pay particular attention to the two private physicians' letters that have opined that the Veteran's disabilities were caused by his chemical exposure in service.  Based on the review of the record and the examination and interview of the Veteran, the examiner should provide opinions that respond to the following:  

a) Please identify by diagnosis each disability found or shown by the record. 

b) Please identify the likely cause for each diagnosed disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in, related to, or caused by the Veteran's exposure to toxins while in service?  The examiner should consider and address the private physicians'' opinions.  The examiner should also provide a complete rationale in support of any opinions offered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative. 

5. The AOJ should return the Veteran's claims file to the April 2012 shoulder VA examiner for an addendum right shoulder opinion.  If the April 2012 examiner is unavailable, the addendum opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.  After reviewing the record, the examiner should respond to the following: 

a) Please opine as to whether the Veteran's right shoulder disability at least as likely as not (a 50% or better probability) was caused by or relates to the shoulder dislocation noted in STRs.  The examiner should note that the Veteran reports that he had injured his shoulder during training exercises while in service.  The examiner should also provide a complete rationale in support of any opinions offered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative. 

After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




